             Case 1:15-cv-00445-EGB Document 60 Filed 11/26/19 Page 1 of 2



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              (Electronically Filed November 26, 2019)


                                                      )
BOTTOM LINE, INC.,                                    )
                                                      )
                 Plaintiff,                           )   Case No. 15-445 L
                                                      )
        v.                                            )   Hon. Eric G. Bruggink
                                                      )
THE UNITED STATES OF AMERICA,                         )
                                                      )
                 Defendant.                           )
                                                      )


                                    JOINT STATUS REPORT
       Pursuant to this Court’s November 22, 2019, Order (ECF No. 59), the parties submit this

joint status report. As discussed during the November 15, 2019, status conference, the parties

continue to explore settlement while working through the complex liability issues this case

presents. With respect to the former, the United States expects to hear from its appraiser within

the next few weeks, after which the parties will reconvene to further explore settlement based in

part on the appraiser’s findings.

       Accounting for the upcoming holidays, the parties request that the stay of this case be

continued and that the parties be ordered to file a further joint status report by no later than

Friday, January 31, 2020. During this time, the parties plan to revisit settlement discussion and

continue the supplementary work addressing liability issues.




                                                  1
         Case 1:15-cv-00445-EGB Document 60 Filed 11/26/19 Page 2 of 2

Dated: November 26, 2019

                                          Respectfully submitted,

 MOFFIT & PHILLIPS, PLLC                  JEAN WILLIAMS
                                          Deputy Assistant Attorney General
 /s/ Brandon K. Moffitt                   Environment & Natural Resources Division
 BRANDON K. MOFFITT
 Moffitt & Phillips, PLLC                 s/ Christopher M. Chellis
 204 Executive Ct., Suite 100             CHRISTOPHER M. CHELLIS
 Little Rock, Arkansas 72205              Trial Attorney
 Telephone: 501-255-7406                  U.S. Department of Justice
 Facsimile: 866.460.5744                  Environment and Natural Resources
 bmoffitt@moffittandphillips.com          Division
                                          Natural Resources Section
  Counsel for Plaintiff                   P.O. Box 7611
                                          Washington, D.C. 20044-7611
                                          Tel: (202) 305-0245
                                          Fax: (202) 305-0506
                                          christopher.chellis@usdoj.gov

                                          Counsel for the United States




                                      2
